Citation Nr: 1433693	
Decision Date: 07/29/14    Archive Date: 08/04/14

DOCKET NO.  09-44 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for obstructive sleep apnea, to include as secondary to service-connected hypertension.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

Simone C. Krembs, Counsel

INTRODUCTION

The Veteran served on active duty from December 2000 to December 2006.

This matter is before the Board of Veterans' Appeals (the Board) on appeal from a May 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

In May 2014, the Veteran testified before the undersigned at a personal hearing conducted via videoconferencing equipment from San Antonio, Texas.  The transcript of this hearing is of record.


FINDING OF FACT

The evidence of record demonstrates that the Veteran's currently diagnosed obstructive sleep apnea (OSA) was incurred coincident with his active service.


CONCLUSION OF LAW

The criteria for service connection for OSA have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The VCAA applies to the instant issue.  Inasmuch as the determination below constitutes a full grant of the issue being addressed, there is no reason to belabor the impact of the VCAA on this matter, since any error in notice or assistance is harmless. 

II.  Legal Criteria, Factual Background, and Analysis

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2013).  The regulation states that service connection "means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service" and that this may be accomplished by, among other things, affirmatively showing inception.  Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred or aggravated in service.  38 C.F.R. § 3.303(d). 

To establish service connection, a claimant must generally show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In this case, there is medical evidence showing the existence of a present OSA disability during the period on appeal.  See, e.g., January 2008 report of polysomnography and July 2013 VA examination.  As such, the first element of service connection is met.

Turning to an in-service incurrence, the Veteran's service treatment records are silent for complaints or findings related to OSA.  However, written statements from the Veteran's spouse and several individuals with whom the Veteran served detail observations of the Veteran consistent with the in-service incurrence of OSA.  For example, a statement received by VA in October 2008 from the Veteran's spouse recalled that during the Veteran's active service, he snored very loudly, and would gasp for air like he could not breathe.  No matter how long he slept, he would awake groggy and tired, and would barely be able to stay awake as he drove to work.  The individuals with whom the Veteran served recalled that he would frequently fall asleep in class or while at work, and would go back to his dorm room during lunch to sleep.  He seemed tired and irritable, even when he got plenty of sleep the night before.  The Board also noted that the Veteran married his spouse in November 2003, during his active duty service.  In light of these statements, the Board finds that the evidence regarding in-service incurrence is at least in equipoise such that the second element of service connection is met.  

Turning next to the final element of service connection, a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the record contains a February 2014 letter from the Veteran's sleep specialist, in which the specialist concluded that based on the history provided by the Veteran, it was as likely as not that the Veteran had signs and symptoms of OSA several years prior to the initial diagnosis in 2008, such that it manifested during his period of active service (as noted above - it was from December 2000 to December 2006).  Resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran's OSA was incurred coincident with his service and the third element of service connection has been met.

The Board acknowledges a July 2013 VA opinion stating that the Veteran's OSA is not due to or caused by his military service.  The VA physician determined that it was less likely than not that the Veteran's OSA had its onset during service because there was no documentation in the Veteran's service treatment records substantiating the lay reports of in-service symptomatology.  The Board affords this opinion less weight because it disregarded the competent and credible statements from the Veteran, his spouse, and fellow service members observing how the Veteran would stop breathing while he was sleeping during service, and his excessive daytime sleepiness.  

Because each of the three elements required for service connection are met, service connection for OSA is warranted.  The benefit sought on appeal is granted.  As the Board is granting this appeal on a direct basis under 38 C.F.R. § 3.303(a), it is now moot to address the theory of secondary service connection raised by the Veteran.  

ORDER

Service connection for OSA is granted.



____________________________________________
Paul Sorisio
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


